EXHIBIT 10.27

December 10, 2008
  


Mr. Douglas B. Hansen
13 Peninsula Road
Belvedere, CA 94920
  
Re: Transition Agreement
  


Dear Doug:

This letter agreement (the “Agreement”) confirms the agreement between you and
Redwood Trust, Inc. (the “Company”) with respect to your transition from serving
as an officer of the Company to serving solely as a non-employee member of the
Board of Directors of the Company (the “Board”). This Agreement also serves to
amend the terms and conditions of certain outstanding stock options and deferred
stock awards granted to you pursuant to the 2002 Redwood Trust, Inc. Incentive
Stock Plan to reflect your transition to non-employee director.

You acknowledge and agree that you will resign from your position as President
of the Company effective as of 11:59 pm Pacific Standard Time on December 31,
2008, and that you will retire from employment with the Company effective as of
11:59 pm Pacific Standard Time on January 1, 2009. Such retirement on January 1,
2009 shall constitute a termination of your employment pursuant to Section 6(e)
of that certain Employment Agreement dated April 7, 2003, by and between you and
the Company, as amended.

Through the date of your retirement on January 1, 2009, the Company will
continue to provide you with your base salary and standard employee benefits.
You will be eligible for a 2008 annual bonus at a percentage equal to the
percentage received by George Bull. You will not, however, be eligible to
receive an executive equity incentive grant at the end of 2008.

Although you will not be eligible to receive an executive equity incentive grant
at the end of 2008, you will be eligible to receive an annual director equity
grant in May 2009 equal to that awarded other non-employee members of the Board.
You will also be entitled to continued indemnification protection by the Company
with respect to your service as a director and as an officer of the Company.

Exhibit A attached hereto sets forth each outstanding Stock Option Grant (the
“Options”) and each Deferred Stock Award Agreement (“Deferred Stock Awards,” and
together with the Options, the “Awards”) which the Company has granted to you.


DEFERRED STOCK AWARDS.

This Agreement serves to amend the vesting provisions of your Deferred Stock
Awards to reflect your transition to a role as a non-employee member of the
Board. Accordingly, each Deferred Stock Award is hereby amended to provide that
it shall become fully vested effective on January 1, 2009. In particular,
Section 3 of each Deferred Stock Agreement is hereby amended to provide that all
unvested Award Shares (as such term is defined in the Deferred Stock Agreements)
are fully vested as of January 1, 2009. For the avoidance of doubt, for purposes
of the Deferred Stock Agreements and the Company’s Executive Deferred
Compensation Plan, your termination of employment with the Company shall
constitute a “retirement.” The Award Shares shall continue to be delivered at
the time or times provided in their respective Deferred Stock Election Forms and
in accordance with the terms of the Company’s Executive Deferred Compensation
Plan.



--------------------------------------------------------------------------------



Mr. Douglas B. Hansen
December 10, 2008
Page Two
  



OPTIONS.

This Agreement also serves to amend the provisions of your outstanding Options
to reflect your transition to a role as a non-employee member of the Board.
Accordingly, each Option is hereby amended to provide that the Option shall
remain exercisable through, and for a period of time following, the termination
of your relationship with the Company as a director, to the extent each is then
vested; provided, however, that in no event shall an Option be exercisable
beyond its original expiration date. In particular, Sections 7 and 8 of each
Option agreement are hereby amended, as applicable, such that any reference to
“Optionee’s relationship as an employee” shall mean “Optionee’s relationship as
a director” and any reference to “employment” shall mean “service as a
director.” Similarly, Section 9 of each Option agreement is hereby amended, as
applicable, to replace any reference to “relationship as an employee” with the
phrase “relationship as a director” and any reference to “employment” shall mean
“service as a director.” Notwithstanding the foregoing, however, the Options
numbered 1930, 2343, 1842 and 2012 on Exhibit A are hereby amended to provide
that they shall remain exercisable through the later of (i) January 1, 2012 and
(ii) (a) twelve months following the termination of your relationship as a
director with the Company by reason of death or disability (as determined
pursuant to Sections 7 and 8 of the applicable Options, as amended above) or (b)
three months following the termination of your relationship as a director with
the Company for any reason other than death or disability; provided, however,
that in no event shall an Option be exercisable beyond its original expiration
date. For the avoidance of doubt, with respect to the Options numbered 1487,
1842, and 2012 on Exhibit A, you will continue to be entitled to receive
Dividend Equivalent Rights pursuant to those outstanding Options until the
earlier of the date the related Option has been exercised or is terminated.

Except as amended hereby, your Options and Deferred Stock Awards shall remain
subject to the terms and conditions regarding vesting, exercisability and
termination as currently set forth in the applicable Award agreements. This
letter agreement sets forth our entire understanding and supersedes all prior
agreements, promises, covenants, arrangements, communications, representations
or warranties, whether oral or written, by any officer, employee or
representative of the Company in respect of the subject matter contained herein.

Please indicate your acceptance of the terms and provisions of this Agreement by
signing both copies of this letter agreement and returning one copy to me.
Please keep a copy for your files. By signing below, you acknowledge and agree
that you have carefully read this Agreement in its entirety; fully understand
and agree to its terms and provisions; and intend and agree that it be final and
legally binding on you and the Company. This letter agreement shall be governed
by and construed under the internal laws, but not any law of conflicts that
would require the application of the laws of any other jurisdiction, of the
State of Maryland and may be executed in several counterparts.



[spacer.gif]   [spacer.gif]                      Very truly yours,
                     /s/ George E. Bull, III
[line.gif]
George E. Bull, III
Chairman and Chief Executive Officer                                        
Agreed and Accepted:                      /s/ Douglas B. Hansen
[line.gif]Douglas B. Hansen                     



--------------------------------------------------------------------------------